Citation Nr: 0813399	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-27 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for residuals of low back strain with injury with 
lumbar disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO granted service 
connection for residuals of low back strain injury with 
lumbar disc disease; an initial 20 percent evaluation was 
assigned, effective February 21, 2002.  The veteran timely 
appealed the RO's March 2004 rating action to the Board. 

As the award of 20 percent is an incomplete grant of 
benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

In January 2007, the Board remanded the veteran's claim to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate review. 


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's service-
connected low back disability was manifested by moderate 
limiation of motion.  There was no evidence of muscle spasms, 
loss of lateral spine motion, severe recurring attacks of 
intervertebral disc syndrome with intermittent relief, 
vertebra fracture, or ankylosis of the lumbar spine.

2.  Subsequent to September 26, 2003, the veteran's low back 
disability, forward flexion of the thoracolumbar spine to 60 
degrees.  There is no evidence of any favorable ankylosis of 
the entire thoracolumbar spine or indications of 
incapacitating episodes having a duration of at least 6 weeks 
during the past 12 months.  

3.  Manifestations of the neurological abnormalities 
associated with the lumbar spine disability include right 
lower extremity radiculopathy, characterized as mild 
neuritis.



CONCLUSIONS OF LAW

1.  The criteria have not met for an initial disability 
rating higher than 20 percent for the veteran's service-
connected residuals of low back injury with degenerative disc 
disease.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5292, 5293, 5295 (in effect prior to September 23, 2002); 
4.71a, Diagnostic Codes 5293, 5237, 5242, 5243 (in effect as 
of September 23, 2002 and September 26, 2003).

2.  The criteria for a separate initial evaluation of 10 
percent, but no more, for right lower extremity 
radiculopathy, mild neuritis, have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Note (1), 
4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

	Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
This appeal arises from a disagreement with an initial rating 
following the grant of service connection for residuals of 
low back strain with injury with lumbar disc disease.  United 
States Court of Appeals for Veterans Claims (Court) has held 
that once service connection is granted the claim is 
substantiated, any deficiency in the VCAA notice is not 
prejudicial and further VCAA notice is generally not 
required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  The 
United States Court of Appeals for the Federal Circuit has 
also held that additional VCAA notice is not required when 
there is an appeal from the initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  Id., slip. op. at 
5.  Thus, in view of the foregoing case precedent, the Board 
finds that no further VCAA notice was required once VA 
awarded service connection for residuals of low back strain 
with injury with lumbar disc disease in March 2004.

	Duty to Assist

Concerning VA's duty to assist the appellant with his initial 
evaluation claim, service medical and post-service VA and 
private examination and clinical treatment reports, and 
statements of the veteran have been associated with the 
claims file.  In addition, in January 2007, the Board 
remanded the veteran's claim, in part, to schedule him VA 
neurological and orthopedic examinations of his lumbar spine.  
(See, January 2007 Board remand, pages (pgs.) 4-6).  
Thereafter, in June 2007, a VA neurologist examined the 
veteran.  A copy of the June 2007 VA examination report has 
been associated with the claims file.  

The veteran's representative argued that because the veteran 
was only afforded one, as opposed to two VA examinations 
(neurological and orthopedic), as requested by the Board in 
its June 2007 remand directives, the case should again be 
remanded to the RO.  [See, February 2008 Informal Hearing 
Presentation, prepared by the appellant's representative, 
page 2, citing Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]].  The Board finds, after a careful review of the 
June 2007 VA neurology examination report, that it comports 
with the new spine rating criteria and the holding in Deluca 
v. Brown, 
8 Vet. App. 202, 204-7 (1995), as requested by the Board in 
its January 2007 remand directives.  Thus, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

II.  Relevant Laws and Regulations

       Initial Evaluations-general rating criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as in the instant claim,, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a no percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.3.

       Spine rating criteria

The RO received the veteran's claim for service connection 
for low back disability on February 21, 2002.  By a March 
2004 rating action, the RO awarded service connection for 
residuals of low back injury with lumbar disc disease; an 
initial 20 percent evaluation was assigned under Diagnostic 
Code (DC) 5293 (intervertebral disc syndrome), effective 
February 21, 2002.  38 C.F.R. § 4.71, DC 5293 (2007).

During the pendency of the veteran's appeal, regulations 
pertaining to the evaluation of spinal disabilities were 
amended on two separate occasions.  
See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective 
September 23, 2002); and 68 Fed. Reg. 51454- 51456 (Aug. 27, 
2003) (effective September 26, 2003).  When a new regulation 
is issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  See 
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 
(2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In an October 2007 supplemental statement of the case, the RO 
addressed the veteran's initial evaluation claim under both 
the old and current criteria.  Thus, there is no prejudice to 
the veteran for the Board to apply the regulatory revisions 
of September 26, 2003 in the adjudication of this appeal. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In view of the 
foregoing, there are three distinct rating schemes 
potentially applicable to the veteran's initial evaluation 
claim.  

First, prior to September 26, 2003, 38 C.F.R. §4.71a, 
Diagnostic Code 5292 (2002), limitation of motion of the 
lumbar spine, 20 and 40 percent ratings were assigned  for 
moderate and severe limitation of motion, respectively.  Id.  

Prior to September 26, 2003, and pursuant to 38 C.F.R. 
§4.71a, Diagnostic Code 5289 (2002), favorable and 
unfavorable ankylosis of the lumbar spine warranted 40 and 50 
percent evaluations, respectively.  Id.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295 (2002), a 40 percent rating was 
warranted for a severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating was assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Id.  

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) provided that moderate 
intervertebral syndrome with recurring attacks warranted a 20 
percent evaluation.  A 40 percent evaluation was warranted 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (that 
is, with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  Id.  

Second, under the September 23, 2002, amendments to 
Diagnostic Code 5293 for rating intervertebral disc syndrome, 
a 20 percent evaluation was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent required intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent disability rating, the highest 
available rating, was warranted when there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode was defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  An 
evaluation could be had either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  Id.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.  
Id.  

The September 2002 amendments did not change the criteria 
under Diagnostic Code 5292 or 5295.

Third, effective September 26, 2003, the schedule for rating 
spine disabilities was changed again to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).

The General Rating Formula for Diseases and Injuries of the 
Spine provides, in pertinent part, a 50 percent rating when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Id.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based (IVDS) on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  Any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.

The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome and is nearly the same as that utilized in the 2002 
changes.  Intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Id.  

III.  Factual Background

The veteran contends that his service-connected low back 
disability is more severely disabling than that reflected by 
the currently assigned 20 percent evaluation due to such 
symptoms as constant pain that radiates into both legs, which 
is more severe on the right leg and interferes with his 
ability to perform physical activities.  Overall, he 
maintains that his service-connected low back disability 
warrants an initial 30 percent disability rating.  (see ,VA 
Form 9, received by the RO in July 2004).  

In an appealed March 2004 rating decision, the RO granted 
service connection for residuals of low back injury with 
lumbar disc disease; an initial 20 percent evaluation was 
assigned, effective February 21, 2002, date of receipt of 
claim for service connection for the above-referenced 
disability.  The RO based their decision, in part, on service 
medical records, reflecting that the veteran had received 
treatment on several associations for back pain after he was 
involved in a motor vehicle (truck) accident in 1968.  

Also of record in March 2004 was a May 2002 VA examination 
report.  A review of that examination report shows that the 
veteran reported having lost his previous job as a truck 
driver as a result of his back pain.  He complained of having 
pain that radiated into the lateral aspect of the left thigh 
and leg and top of his left foot with occasional radiation 
into the right leg and foot.  The veteran reported having 
severe pain for about a week that required bed rest and very 
little activity with significant relief by the end of one 
week and persistent soreness for the following three to four 
weeks.  During the latter part of the three to four week 
period, he would resume normal activities.  The veteran 
reported having tried several methods of treatment to resolve 
his back pain:  muscle relaxers, heat, ibuprofen and ante-
depressants.  The veteran stated that the most recent flare-
up of pain was in January 2002, and that it had persisted 
since that time.  He stated that his pain is increased with 
prolonged sitting but is alleviated with gentle walking of up 
to half a mile.  The veteran reported that when he 
experienced severe pain, he used a cane to aid him with his 
balance

When VA evaluated the appellant's lumbar spine in May 2002, 
there was generalized tightness of the low back muscles.  
Range of motion of the lumbar spine was as follows:  flexion 
to 60 degrees, extension to 15 degrees and bilateral bending 
to 15 degrees.  Deep tendon reflexes were 1+ at the knees and 
absent at the ankles.  Straight leg testing in the sitting 
was negative, but the supine position elicited complaints of 
severe low back pain with elevation of either leg at about 15 
degrees.  The examiner noted that the previous findings were 
"physiologically inconsistent and to some degree suggest 
symptom exaggeration."  The May 2002 VA examiner noted that 
an October 2000 VA magnetic resonance imaging scan (MRI) of 
the lumbar spine revealed mild diffuse disk bulge without 
significant spinal canal or neural foraminal stenosis at L4-5 
and L5-S1.  The May 2002 VA examiner entered a diagnosis of 
disc bulges at L4-5 and L5-S1 with anula?? tears but without 
foraminal or canal stenosis. 

A November 2002 report, prepared by J. R. M. D., reflects 
that the veteran had "moderate limitation of motion of the 
lumbar spine" but without any radicular symptoms.  There was 
also no evidence of sciatic notch or trachanteric tenderness, 
bilaterally, crepitation, defects, masses, effusions, or 
dislocations.  Moto muscle testing revealed grade five (5) 
strength, bilaterally.  Sensation was intact to light touch 
and pinwheel.  X-rays of the lumbar spine revealed mild 
degenerative disc disease at L4-5 and L5-S1.  There was, 
however, no evidence of fracture, dislocation, spondylolysis 
or spondylolisthesis.  There was also no instability on 
flexion-extension views.  The paraspinal tissues appeared 
intact.  Dr. J. R., entered an impression of mechanical low 
back pain most likely from his degenerative disc disease. 

A June 2003 Social Security Administrative decision, also of 
record in March 2004, shows that the veteran was found not to 
have engaged in substantial gainful activity since January 
29, 2003 due to the following severe impairments :  (1) 
degenerative disc disease; (2) carpal tunnel syndrome, and 
(3) "trigger finger." 

A February 2004 VA examination report revealed that the 
veteran complained of daily low back pain that radiated into 
the legs, which was greater on the right than the left.  He 
also stated that his low back pain prevented him from lifting 
more than 10 pounds and putting on his shoes and socks.  He 
denied having any specific episode flare-ups or specific 
aggravation factors of his low back.  The veteran indicated 
that he was retried from his previous job as a truck driver. 

Upon physical evaluation of the lumbar spine by VA in 
February 2004, the veteran walked slowly and with a limp.  He 
used a cane.  The examiner noted that the veteran moved 
around the examination room with "moans and groans and 
changes posture and position frequently."  The veteran's 
back curvature appeared normal.  His musculature, however, 
was tight on both sides of the spine from the mid-thorax down 
to the low lumbar regions.  There was mild tenderness 
throughout the musculature.  Range of motion of the lumbar 
spine was as follows:  forward flexion to 35 degrees, 
extension to 30 degrees, right and left lateral bending to 10 
and 5 degrees, respectively, and right and left rotation was 
to 10 and 15 degrees, respectively.  

The February 2004 VA examiner noted that truncal rotation and 
axial loading caused complaints of excruciating low back pain 
that were on physiological responses.  The veteran's deep 
tendon reflects were not elicited on the left side, but were 
hypoactive at the right knee and ankle.  Strength throughout 
both legs was demonstrated as quite weak and with complaints 
of pain.  Straight leg raising in the sitting position 
produced complaints of low back pain with elevation of either 
knee to a straight knee position, but when in the supine 
position, elevation of either straight leg to no more than 
five (5) degrees produced complaints of excruciating low back 
pain on the ipsilateral side.  The examiner stated that a 
different degree of the above-referenced complaints was a 
"nonphysiological finding".  A diagnosis of degenerative 
lumbar disk disease was recorded.  The examiner opined that 
X-rays of the lumbar spine were minimal, as compared to his 
symptom complaints, which were "far out of proportion to 
these minimal abnormalities."  The veteran denied having any 
incapacitating episodes.  

When evaluated by VA in July 2007, the veteran continued to 
complain of having flare-ups of back pain that lasted every 
one to three months, for three to four days at time.  During 
said flare-ups, he estimated that he lost approximately 70 
percent of his spine mobility, which made it painful to put 
on his shoes and socks.  The veteran stated that he performed 
all other activities of daily living without difficulty.  The 
veteran stated that he had had some epidural injections, and 
that they had helped.  He denied having any low back surgery 
or incapacitating episodes.  

A physical evaluation of the thoracolumbar spine in June 2007 
revealed the following ranges of motion:  flexion to 60 
degrees with pain beyond 45 degrees, extension to 15 degrees, 
bilateral bending and rotation to 20 and 30 degrees, with 
pain reported at each of the extreme range of motion, 
respectively.  Tendon reflects were 1+ and equal at both 
knees and ankles.  Lower extremity strength and sensory 
responses were normal.  Straight leg testing produced 
ipsilateral low back pain with elevation of either leg to 30 
degrees, further elevation of the right leg caused radiation 
down the posterior right thigh.  The veteran reported that 
during his flares of back pain, he had frequent radiation of 
the pain down the posterior right thigh, which was often 
accompanied by tingling in the same region.  There was no 
weakness in the legs.  There examiner stated that there were 
symptoms of "mild neuritis."  X-rays were noted to have 
been similar to those performed during the February 2004 VA 
examination.  

The June 2007 VA examiner entered a diagnosis of lumbar spine 
degenerative disc disease and degenerative joint disease by 
prior MRI with secondary symptoms of radiuclitis.  The 
examiner also concluded that there was no pain on range of 
motion or flare-ups of the low back joints, excepts as 
previously recorded herein.  Finally, he opined that there 
was no additional limitations of the lumbar spine by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  

IV.  Analysis

The Board finds no basis to award an initial disability 
rating greater than 20 percent for the veteran's service-
connected lumbar spine disability under any version of the 
rating criteria.  38 C.F.R. § 4.7.

In reaching the foregoing determination and with respect to 
the criteria in existence before the September 2002 and 
September 2003 amendments, the veteran's lumbar spine 
disability could be rated under a variety of diagnostic codes 
that could entitle him to an initial rating greater than the 
currently assigned 20 percent.  VA examinations conducted 
throughout the duration of the appeal, however, show no 
evidence of vertebral fracture (Diagnostic Code 5285), 
complete ankylosis of the spine (Diagnostic Code 5286), or 
unfavorable ankylosis of the lumbar spine (Diagnostic Code 
5289).  38 C.F.R. § 4.71a, Diagnostic Codes, 5285, 5286, and 
5289 (2002).  Therefore, these diagnostic codes will not be 
applied. 
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).

To warrant a rating higher than 20 percent under the  
criteria for limitation of motion of the lumbar spine, DC 
5292, prior to September 26, 2003, the veteran would have to 
have severe limitation of motion.  The record shows that 
aside from a finding of flexion of the lumbar spine to 35 
degrees by VA in February 2004, the remainder of the evidence 
of record, to included May 2002 and June 2007 VA examination 
reports, shows that forward flexion was to 60 degrees.  (see, 
May 2002 and June 2007 VA examination reports).  In fact, in 
November 2002, a private physician described the veteran's 
limitation of motion of the lumbar spine as "moderate."  
(see, November 2002 report, prepared by J. R., M. D., 
reflecting that the veteran had "moderate limitation of 
motion" of the lumbar spine).  

With regard to the previous criteria before September 2002 
for the service-connected low back disability, the evidence 
does not support a rating higher than 20 percent under 
Diagnostic Code 5293.  While May 2002 and February 2004 VA 
examination reports contain objective evidence of 
radiculopathy to the right lower extremities, absent ankle 
jerk and deep tendon reflexes on the left side, these same 
reports also reveal that VA examiners had determined that the 
appellant had over exaggerated his symptoms and that they 
were "far out of proportion" to his "minimal 
abnormalities."  (see, May 2002 and February 2004 VA 
examination reports, respectively).  The VA examiners' 
conclusions and observations are consistent with clinical 
findings of "no radicular symptoms," deep tendon reflexes 
of 2+ and 1+ and normal strength and sensation noted during 
private and VA examinations, conducted in November 2002 and 
June 2007, respectively.  These same examination reports do 
not contain any objective evidence of muscle spasms or 
weakness of the legs.  In fact, in June 2007, the VA examiner 
specifically indicated that there was "no weakness in 
legs."  Thus, aside from radiculopathy of the right lower 
extremity, there are no other neurological findings.  Thus, 
the aforementioned November 2002 and July 2007 private and VA 
examinations of record generally provide evidence against a 
higher rating for the service-connected  low back disability 
under the earlier pre-September 2002 criteria for Diagnostic 
Code 5293.
The Board now turns to the new rating criteria in effect 
after September 2002 and September 2003.  Under these 
regulations, the veteran's low back disability is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.

Under the September 2003 amendments, as to orthopedic 
manifestations of his low back disability under Diagnostic 
Code 5243, the evidence of record does not demonstrate a 
rating beyond 20 percent.  Specifically, from September 26, 
2003,  there is no evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  In fact, when 
evaluated by VA in February 2004 and June 2007, forward 
flexion of the lumbar spine was 35 and 60 degrees with pain 
beyond 45 degrees, respectively.  There is no mention of 
ankylosis at all in the evidence of record.  (See VA 
examination report, dated in June 2007).  Thus, the findings 
of forward flexion of the lumbar spine ranging from 35 to 60 
degrees, with consideration of pain, are indicative of only a 
20 percent rating for orthopedic manifestations under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Under the September 2003 amendments, with regard to 
functional loss, VA examiners noted that the veteran 
occasionally uses a cane.  Although the July 2007 VA examiner 
noted pain beginning at 45 degrees of flexion of the lumbar 
spine, he also concluded that there was no evidence of 
additional limitations by pain, fatigue, weakness, or lack of 
endurance following repetitive use of the lumbar spine.  
(See, June 2007 VA examination report).  In sum, although his 
functional loss present is significant, it is more than 
adequately represented in the currently assigned 20 percent.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

Under both the September 2002 and 2003 amendments, as to 
incapacitating episodes under Diagnostic Code 5243, the VA 
examinations of record do not reflect incapacitating episodes 
having a total duration of at least at least 6 weeks during 
the past 12 months.  Significantly, according to the May 2004 
and June 2007 VA examiners, the veteran denied having had any 
incapacitating episodes.  Such an admission by the veteran 
himself provides strong evidence against a higher rating. 
Likewise, VA outpatient treatment records, dating from 
February 2004 to February 2007, are negative for 
incapacitating episodes or bed rest prescribed by a 
physician.  Indeed, a July 2005 VA outpatient report reflects 
that the veteran described his back pain as "no worse nor 
better and is controlled with present non-narcotic 
analgesics."  (See, July 2005 VA outpatient report).  
Overall, there is simply no evidence of bed rest prescribed 
by a physician to support the existence of any incapacitating 
episode due to his low back disability.

Under both the September 2002 and 2003 amendments, as to 
neurologic manifestations, the veteran also had 
radiculopathy, pain, and some tingling of the lower 
extremities, greater on the right leg than the left, 
associated with his service-connected low back disability.  
The veteran also reported weakness of the legs, although this 
was not objectively confirmed.  (See VA May 2002, May 2004 
and June 2007 VA examination reports).  Despite these signs 
and symptoms, the RO did not specifically assign a separate 
rating(s) for neurological manifestations of his low  back 
disability to the lower extremities under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, incomplete paralysis of the sciatic 
nerve.

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a higher 40 percent 
rating; and severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy warrants a 60 percent rating.  
With complete paralysis of the sciatic nerve, which warrants 
an 80 percent rating, the foot dangles and drops, there is no 
active movement possible of muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.

In this case, the objective medical evidence shows that when 
evaluated by VA in June 2007, a VA examiner characterized the 
veteran's symptoms of frequent radiation of the pain down the 
posterior right thigh, which was often accompanied by 
tingling in the same region, as "mild neuritis."  (See, 
June 2007 VA neurological examination report).  The right 
lower extremity radiculopathy was not characterized by foot 
drop, weakness, significant sensory loss, bowel or bladder 
impairment, muscle atrophy, loss of strength, or significant 
loss of reflexes.  Indeed, the above-referenced VA 
examination report indicates that the veteran did not have 
any leg weakness.  The appellant also denied having had any 
bladder or bowel impairment.  (see, February 2007 VA 
outpatient report).  Consequently, as the June 2007 VA 
examiner described the veteran's right leg radiculopathy 
associated with the service-connected low back disability as 
"mild neuritis," a separate 10-percent rating under 
Diagnostic code 8520 is warranted.  38 C.F.R. § 4.7.

Combining under 38 C.F.R. § 4.25 (the combined rating table), 
with consideration of the factor, the separate evaluations of 
the veteran's chronic orthopedic and neurologic 
manifestations of his low back disability (i.e., 20, and 10 
percent) yields the veteran a combined rating of 30 percent.  
Id. 

V.  Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra- 
schedular consideration.  38 C.F.R. § 3.321(b)(1) (2002).  
The Board finds no evidence that the veteran's service-
connected low back disability markedly interfere with his 
ability to work, meaning above and beyond that contemplated 
by her separate schedular ratings.  See, too, 38 C.F.R. § 4.1 
indicating that, generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Indeed, when evaluated by 
VA in June 2007, the veteran indicated that he was retired.  
Furthermore, while the SSA has determined that the veteran is 
disabled, in part, due to his service-connected low back 
disability, SSA and VA are separate government agencies, and 
reach their disability determinations independent of one 
another.  In addition, the evidence of record does not 
contain any exceptional circumstances, such as frequent 
hospitalizations, to suggest that he is not adequately 
compensated for his low back disability by the regular rating 
schedule. VAOPGCPREC 6-96.  His evaluation and treatment has 
been solely on an outpatient, as opposed to an inpatient, 
basis.


ORDER

An initial evaluation in excess of 20 percent for low back 
strain with injury with lumbar disc disease is denied. 

A separate initial evaluation of 10 percent for right lower 
extremity radiculopathy is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


